DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
Claims 1-9 and 11-21 are pending and are examined. Claim 10 is cancelled.

Claim Objections
Claim 3 is objected to because of the following informalities:  Please correct grammar for “formed for rotationally fixed coupling”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claims 1 and 20, “a device for carrying out” is disclosed in the specification to have alternative configurations. [0026] In one embodiment of the invention, it can be envisaged that a cytometer channel connected to the slot is formed. Therefore, the means for carrying out the at least one method step comprise in this case at least the cytometer channel. This has the advantage of it being possible to execute a cytometry method as at least one processing step. [0027] In one embodiment of the invention, it can be envisaged that a liquid reservoir connected to a chamber, especially to the already mentioned chamber, is formed and is filled with a collection liquid. This has the advantage of it being possible to execute a mixing of the detached sample with the collection liquid in the sample holder. [0028] In one embodiment of the 

Regarding Claims 1 and 20, “a mechanism for detachment” is disclosed in the specification to have alternative configurations. [0008] The movement can, for example, be a shaking or swinging movement. In this connection, it is particularly beneficial when the sample is detached from the sampling instrument by a rotation of the sample holder. It has been found that, due to the rotation and the resulting centrifugal forces, it is possible to achieve a particularly efficient detachment of the sample from the sampling instrument. Examiner interprets this limitation as a shaking movement, a swinging movement, or rotation of the sample holder such as by centrifugation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding Claim 1, the limitation “separable from one another in pairs” is unclear and indefinite. What are the pairs and where are the pairs and where are they separable, across or adjacent? Please clarify.

Regarding Claim 1, “a device for carrying” is unclear and indefinite. What are the metes and bounds for carrying out? The specification does not define this.

Regarding Claim 1, “mechanism for detachment” is unclear and indefinite. What is the mechanism for detachment. The specification does not describe how the detachment happens.

Regarding Claim 2, “mechanism for detachment comprises a coupling for a motional fixed coupling” is unclear and indefinite. What is a coupling for a coupling? What does motional fixed means?

Regarding Claim 5, “in a flow direction of the detached sample or a filter is arranged after the slot in the flow direction” is unclear and indefinite. The sample was never described as being flowable. Please clarify.

Claim 6, “cytometer channel connected to the slot is formed” is unclear and indefinite. Is this an alternative to everything else in the claim? Please clarify which are the alternative configurations more clearly.

Regarding Claim 7, “a pressure connector” is unclear and indefinite. Is this an alternative to everything else in the claim? Further, how do the “liquid reservoir” and “chamber” related to the other claimed features? Please clarify the arrangement. 

Regarding Claim 8, “the sampling instrument” is unclear and indefinite as it is not positively recited. Is this a new or an additional sampling instrument? Please clarify.

Regarding Claim 8, the limitation “or the chamber is formed in a tapered manner in a flow direction of a sample” is unclear and indefinite. Is this an alternative to everything else in the claim? 

Regarding Claim 8, “the chamber” is not definitely required in claim 7 as it required in the alternative. Please clarify whether there is a chamber required or not.

Regarding Claim 8, “in a flow direction of the detached sample” is unclear and indefinite. The sample was never described as being flowable. Please clarify.

Regarding Claim 9, “an insertion opening” is unclear and indefinite. Is this the same or different insertion opening as claim 1? Please clarify.

Regarding Claim 11, “processing step” is ambiguous as is does not require an analysis steep, yet the preamble is ambiguous as to whether analysis is required or not. Please clarify whether there is an analysis step in addition to the processing step or the claim is a processing method.

Regarding Claim 11, “a discoid sample holder” is unclear and indefinite. Is this the same or different holder as the one recited in claim 1? Please clarify.

Regarding Claim 13, “the detached sample in a chamber before the at least one processing step” is unclear and indefinite. The processing step of claim 11 includes detaching the sample. Then, can the detached sample exist before the processing step?

Regarding Claim 15, “a cytometry method” is unclear and indefinite. Is cytometry required as there is an “or” so is this an alternative? Please clarify what the processing step includes.

Regarding Claim 15, “the detached sample is filtered before entry into a chamber” is unclear and indefinite. This is a passive limitation, is there a positive method step of filtering? Please clarify if there are additional method steps as part of the processing.

Claim 16, “or the sample on the sampling instrument held in an absorbent sampling material” is unclear and indefinite. What is this and what is the sampling material? Is that the same or different or an alternative to the claimed swab. Please clarify.

Regarding Claim 17, the claim includes the term “or” twice. Are the limitations between the “or” terms alternative to everything or an alternative to the previous limitation only? Please clarify.

Regarding Claim 18, “a device for carrying” is unclear and indefinite. What are the metes and bounds for carrying out? The specification does not define this.

Regarding Claim 18, “mechanism for detachment” is unclear and indefinite. What is the mechanism for detachment. The specification does not describe how the detachment happens.

Regarding Claim 20, “a device for carrying” is unclear and indefinite. What are the metes and bounds for carrying out? The specification does not define this.

Regarding Claim 20, “mechanism for detachment” is unclear and indefinite. What is the mechanism for detachment. The specification does not describe how the detachment happens.

Claims 3, 4, 10, 12, 14, 18, 19, 20, and 21 are rejected by virtue of dependence on a base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2005/0059165), in view of Wihlborg (WO 2006/065206).

Regarding Claim 1, Davis teaches a discoid sample holder ([0054] The housing n in the illustrated arrangement comprises an upper member 66 and a lower member 68) comprising a device for carrying out at least one processing step on a sample, a slot 
Davis is silent to the discoid is comprised of at least two segments wherein the segments are separable from one another in pairs along a separation line and an insertion opening of at least one segment lies on the associated separation line.  
Wihlborg teaches in the related art of a carrier. A sample carrier 2 according to the present invention is shown schematically in Fig. 1. The sample carrier 2 here comprises a lamelliform transport disc 4 that is rotatable about an axis, as shown by the arrow in the figure to describe a predetermined path (here a circle) for the transportation of samples. As can be seen more clearly in Fig. 2, the transport disc 4 comprises a plurality of lamellae 4ab,c,d,e,f. Considering again Fig. 1, these lamellae 4a...f in the present embodiment together form a segment 8a of a plurality of like segments
8a,b,c,d,e, f,g,h, i, j that are arranged to together form the transport disc 4. The lamellae 4a...f of each segment (8a say) cooperate to define pockets 10a,b,c,d that are located 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the discoid sample holder of Davis to be segmented and wherein the segments are separable from one another in pairs along a separation line and an insertion opening of at least one segment lies on the associated separation line, as taught by Wihlborg, in order to allow for minimizing the risk of more than one particle being held by a pocket or so as to change the preferential orientation of a sample held in a pocket, as taught by Wihlborg, on Page 3, lines 5-7.

Regarding Claim 2, modified Davis teaches the discoid sample holder as claimed in claim 1, wherein the mechanism for detachment comprises a coupling for a motional fixed coupling of the sample holder to a drive ([0057] Preferably, the connection port 74 defines a connecting lumen 76 that extends downward into the cylindrical portion of the housing 60. The connecting lumen 76 desirably is sized and 

Regarding Claim 3, modified Davis teaches the discoid sample holder as claimed in claim 2, wherein the coupling is formed for rotationally fixed coupling to a rotary drive and the slot extends from an outwardly open insertion opening to a slot end, with a radial distance of the slot from a center of rotation defined by the coupling along the slot between the insertion opening and the slot end ([0042] The nozzle 38 also can comprise a portion 40a of a universal coupling 40. The coupling 40 defines a connection point for various sample collection components, such as fixture heads 42, 44, described below. [0057] Preferably, the connection port 74 defines a connecting lumen 76 that extends downward into the cylindrical portion of the housing 60. The connecting lumen 76 desirably is sized and configured to mate with the nozzle 38 and a portion of the main body 26 of the collection device 22. More preferably, an interior surface of the connecting lumen 76 is provided with a portion 78a of a secondary coupling 78, which also features another portion 78b that is disposed along an outer surface of the main body 26. In the illustrated arrangement, the secondary coupling 78 is a luer-type of 

Regarding Claim 5, modified Davis teaches the discoid sample holder as claimed in claim 1, wherein the slot opens into a chamber arranged after a slot end of the slot in a flow direction of the detached sample or a filter is arranged after the slot in the flow direction ([0059] With continued reference now to FIG. 6, a particulate filter 80 can be located within a distal section of the connecting lumen 76 and a second particulate filter 82 can be located proximate an intersection of the connecting lumen 76 and the upset region 70. Thus, the particulate filters 80, 82 can be disposed adjacent to an end of the connecting port 74 and/or within the connection lumen defined within the connecting port 74. [0060] With continued reference to FIG. 6, the lower member 68 preferably comprises an outer wall 86 and a second wall 88 that extends generally transverse to the outer wall 86. A lower end 98b of the aperture 96 preferably mates with a wall 98a of the separable retention chamber member 94. Preferably, the chamber member 94 is sized to be contained within a recess 97 defined by the outer wall 86 and the second wall 88.).

Regarding Claim 6, modified Davis teaches the discoid sample holder as claimed in claim 1.
Davis is silent to wherein a resting projection, against which an inserted sampling instrument rests or is held in a punctiform or linear fashion, is formed in the slot or a cytometer channel connected to the slot is formed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a projection, as taught by Wihlborg, against which an inserted sampling instrument rests and is formed in the slot or a cytometer channel connected to the slot is formed in the device of Davis, in order to allow for guiding, as taught by Wihlborg, on Page 5, line 4.

Regarding Claim 7, modified Davis teaches the discoid sample holder as claimed in claim 1, wherein a liquid reservoir connected to a chamber is formed and is filled with a collection liquid or a pressure connector is provided for an external conveying pressure ([0039] movement of the plunger body upward in the illustrated arrangement draws a vacuum in the main body and movement of the plunger body downward in the illustrated arrangement forces the content of the lower region 36 out of the main body 26; the plunger body is external and would convey pressure to the chamber to convey the detached sample for the at least one processing step).  

Regarding Claim 8, modified Davis teaches the discoid sample holder as claimed in claim 7, the sampling instrument comprises an absorbent sampling material or the chamber is formed in a tapered manner in a flow direction of a detached sample, or has an outlet at a chamber end facing away from the slot in the flow direction of the detached sample ([0070] In one arrangement, the sample distributor 101 can be an absorbent pad with low saturation characteristics. The absorbent pad may be composed of numerous types of material, such as paper, sponge, etc.).  

Regarding Claim 9, modified Davis teaches the discoid sample holder as claimed in claim 1, wherein the slot has a running direction which encloses an angle with a radial direction with respect to a center of rotation of the discoid sample holder or the slot extends from an insertion opening past the center of rotation and ends on an opposite side of the center of rotation ([0066] The second wall 88 also preferably comprises a number of integrally formed grooves 100 that extend though the core chamber 92. The grooves 100 in the illustrated arrangement extend away from but do not intersect with the central aperture 96. In other words, the grooves 100 originate slightly outwardly from the outer circumference of the central aperture 96 in the illustrated arrangement.). 
 
Regarding Claim 11, Davis teaches an analysis method for a sample (see [0008], comprising: 
picking up the sample with a sampling instrument (In paragraph [0035],  the system 20 generally comprises two components: a universal sample collection device 
carrying out at least one processing step on the sample on a discoid sample holder as claimed in claim 1 (discoid sample holder - [0060] With continued reference to FIG. 6, the lower member 68 preferably comprises an outer wall 86 and a second wall 88 that extends generally transverse to the outer wall 86. In the illustrated arrangement, the outer wall 86 is generally cylindrical in shape with the second wall 88 being disc-shaped and extending across substantially the entire diameter defined by the outer wall 86; processing step - For example, in one configuration, the second retention chamber (not shown) can be designed to hold a blood sample from a medical patient in order to accompany saliva samples that are tested and retained in a first retention chamber member 94),
including inserting the sampling instrument containing the picked-up sample into the slot of the sample holder (universal sample collection and testing system 20 and insert into the upper member 66 comprises a connection port (slot) 74; [0075] In use, the collecting device 22 is inserted into the connection port 74 of the core device 24. The main body 26 of the collecting device 22 preferably locks into place within the connecting lumen 76,) and 
detaching the sample from the sampling instrument ([0077] After connecting the collection and core devices 22, 24, the plunger body can be depressed to force the sample contents out from the head fixture 42 and into the core chamber 92 in which the distributor 101 is positioned).  

Wihlborg teaches in the related art of a carrier. A sample carrier 2 according to the present invention is shown schematically in Fig. 1. The sample carrier 2 here comprises a lamelliform transport disc 4 that is rotatable about an axis, as shown by the arrow in the figure to describe a predetermined path (here a circle) for the transportation of samples. As can be seen more clearly in Fig. 2, the transport disc 4 comprises a plurality of lamellae 4ab,c,d,e,f. Considering again Fig. 1, these lamellae 4a...f in the present embodiment together form a segment 8a of a plurality of like segments
8a,b,c,d,e, f,g,h, i, j that are arranged to together form the transport disc 4. The lamellae 4a...f of each segment (8a say) cooperate to define pockets 10a,b,c,d that are located about the outer periphery of the disc 4 and are relatively movable to vary separately or simultaneously the width and the length of the pockets 10a...d of the respective segment 8a. Page 4, lines 11-24. Considering now Fig. 2, a segment (8a say) of the plurality of segments 8a...8j which make up the transport disc 4 of the present embodiment presented in Fig. 1 is shown in greater detail. The segment 8a is, in this example, made up of six lamellae 4a,4b,4c,4d,4e,4f. These are mutually configured so that alternate layers 4a,c,e and 4b,d,f are ganged for movement to vary respectively the width (represented by arrow A) and the length (represented by arrow B) of the pockets 10a...d of the segment 8a. Page 5, lines 27-35.


Regarding Claim 12, modified Davis teaches the analysis method as claimed in claim 11, wherein the sample is detached from the sampling instrument by a movement of the sample holder ([0043] each of the fixture heads 42, 44 comprise a portion of the universal coupling 40b on one end and a collecting apparatus 46 on the opposing end. Thus, portion 40a and portion 40b preferably can be rapidly connected together and can be rapidly separated.).  

Regarding Claim 13, modified Davis teaches the analysis method as claimed in claim 11, further comprising gathering the detached sample in a chamber before the at least one processing step, and mixing the detached sample portion in the chamber with a collection liquid during the detaching (core chamber would be the claimed chamber – [0061]  the upper member 66 generally, the lower end of the connecting lumen 76, and the upper end of region 70 preferably define a core chamber or a core lumen 92; [0006] 

Regarding Claim 14, modified Davis teaches the analysis method as claimed in claim 11, further comprising at least one of applying an external conveying pressure to the chamber after detachment of the sample in order to convey the detached sample for the at least one processing step or closing the slot after insertion of the sampling instrument, using at least one of an adhesive strip, a stopper ([0039] movement of the plunger body upward in the illustrated arrangement draws a vacuum in the main body and movement of the plunger body downward in the illustrated arrangement forces the content of the lower region 36 out of the main body 26; the plunger body is external and would convey pressure to the chamber to convey the detached sample for the at least one processing step), or by use of a closure formed on the sampling instrument.  

	Regarding Claim 15, modified Davis teaches the analysis method as claimed in claim 11, wherein the at least one processing step is a cytometry method or the detached sample is filtered before entry into a chamber ([0059] With continued reference now to FIG. 6, a particulate filter 80 can be located within a distal section of the connecting lumen 76 and a second particulate filter 82 can be located proximate an intersection of the connecting lumen 76 and the upset region 70).  

Claim 16, modified Davis teaches the analysis method as claimed in claim 11, further comprising using a swab as the sampling instrument, or the sample on the sampling instrument held in an absorbent sampling material is inserted into the slot ([0075] In use, the collecting device 22 is inserted into the connection port 74 of the core device 24; [0044] Examples of collecting apparatuses include, but are not limited to, pads, nibs, capillary tubes, filter paper, swabs, and the like (and combinations thereof).  

Regarding Claim 17, modified Davis teaches the analysis method as claimed in claim 11, wherein the sampling instrument is positioned by the slot at an angle to a radial direction with respect to a center of rotation of the discoid sample holder or the sampling instrument is positioned by the slot from an insertion opening past the center of rotation or a center of rotation and up to a slot end on an opposite side of the center of rotation (the slot is 74 and the sample collection and testing system 20 in Fig. 8A 20 is positioned at a 90 degree angle relative to the radial direction with respect to a center of rotation of the discoid sample holder (line shown going through 101 and 90 at the center is the center of rotation. where 70 is in Fig. 4 is where the center of rotation would be).

Regarding Claim 18, modified Davis teaches a discoid sample holder ([0054] The housing in the illustrated arrangement comprises an upper member 66 and a lower member 68) comprising a device for carrying out at least one processing step on a sample, a slot for a sampling instrument bearing a sample formed in the sample holder and a mechanism for detachment of the sample from the sampling instrument ([0057] 

Regarding Claim 19, modified Davis is silent to the discoid sample holder (1) as claimed in claim 18.
Davis is silent to wherein the slot is oriented at an angle of less than 45o to a disk plane predefined by the discoid sample holder (1).  
Regarding the angle of the slot, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the angle of the slot to be oriented at an angle of less than 45o to a disk plane predefined by the discoid 

Regarding Claim 20, modified Davis teaches a discoid sample holder (1), comprising a device (2) for carrying out at least one processing step on a sample ([0054] The housing in the illustrated arrangement comprises an upper member 66 and a lower member 68) ; a slot (3) for a sampling instrument (4) bearing a sample formed in the sample holder, the slot (3) being configured such that the sampling instrument is positioned by the slot (3) at an angle to a radial direction with respect to a center of rotation (10) of the discoid sample holder (1); and a mechanism for detachment of the sample from the sampling instrument (4) ([0057] Preferably, the connection port 74 defines a connecting lumen 76 that extends downward into the cylindrical portion of the housing 60. The connecting lumen 76 desirably is sized and configured to mate with the nozzle 38 and a portion of the main body 26 of the collection device 22. More preferably, an interior surface of the connecting lumen 76 is provided with a portion 78a of a secondary coupling 78, which also features another portion 78b that is disposed along an outer surface of the main body 26. In the illustrated arrangement, the secondary coupling 78 is a luer-type of connection. Again, as with the first coupling 40, any suitable coupling configuration can be used. The detachment would occur by uncoupling the coupling).  
	
	Regarding Claim 21, modified Davis is silent to the discoid sample holder (1) as claimed in claim 20.
o to a disk plane predefined by the discoid sample holder (1).
Regarding the angle of the slot, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the angle of the slot to be oriented at an angle of less than 45o to a disk plane predefined by the discoid sample holder in the device of modified Davis, in order to easily remove the sampling device from the slot.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2005/0059165), in view of Wihlborg (WO 2006/065206), and further in view of Matsumoto (US Pub 2007/0217951).
Regarding Claim 4, modified Davis teaches the discoid sample holder as claimed in claim 1.
Modified Davis is silent to wherein the slot for insertion of the sampling instrument is oriented in a disk plane predefined by the sample holder or at an acute angle to said plane.  
Matsumoto teaches in the related art of an analyzer and a discoid sample holder. In Fig. 1, [0046] The specimen container holder 6 can be of a disk-shape and holds the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Davis, such that the slot for insertion of the sampling instrument is oriented in a disk plane predefined by the sample holder or at an acute angle to said plane, as taught by Matsumoto, to allow for a specimen to be mixed on a constant basis, as taught by Matsumoto in [0007].

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. 
	First, Applicant argues on pages on pages 8-10 that Davis does not teach separable segments and Wihberg does not teach that segments are separable from adjacent segments.
	In response, Examiner notes that Applicant may specify where the separation lines are on the claimed device (such as radially and equidistant) and whether there is one or many separation lines depending on how many segments there are. Further, 

Second, Applicant argues on page 11 amended claims 18-21 would define over the prior art. In claim 18, the sampling instrument is introducible into the slot from a radially inward position to a radially outward position with respect to a center of rotation of the sample holder. In claim 20, the slot is configured such that the sampling instrument is positioned by the slot at an angle to a radial direction with respect to a center of rotation of the discoid sample holder.
	In response, Examiner notes the claim language including “introducible” And “configured to” are directed to a capability or intended use of the device. Applicant may positively recite the arrangement of the slot relative to the discoid sample holder.

				Additional Reference
	Examiner notes an additional reference relevant to claims 18 and 20. The prior art of Niedbala (US Pub 2003/0064526) teaches [0034] Referring to FIG. 1, collector 10 generally includes a handle 12 detachably connected to a collector end 10a. A sponge 90 is disposed on collector end 10a to absorb the fluid sample, and, as shown in FIG. 1, is filled with sample. Collector end 10a of collector 10 is adapted for being received in an opening 166 of an upwardly extending section 166a of cassette 100 for transfer of, preferably, a portion of the sample into cassette 100. Referring to FIG. 2, collector 10 is shown in an exploded view with handle 12 detached from collector end 10a. A plunger 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/           Primary Examiner, Art Unit 1798